Citation Nr: 1232899	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  05-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right (major) shoulder capsulitis with bursitis. 

2.  Entitlement to service connection for a sinus disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from January 14, 1980 to June 5, 1980; from February 14, 2003 to December 6, 2003; and from March 18, 2005 to April 22, 2006.  The Veteran also had approximately 22 years of service with the U.S. Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims for service connection for a disability claimed as muscle pain; right (major) shoulder capsulitis with bursitis; allergic rhinitis and maxillary sinusitis; and an acquired psychiatric disorder, including adjustment reaction, claimed as depression. 

In May 2007, the Board denied the Veteran's claim for service connection for a disability claimed as muscle pain and remanded the remaining issues for additional development.  Most recently, in December 2008, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, including adjustment disorder, and remanded the remaining issues for additional development.  The case has been returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  There is competent evidence linking the Veteran's right (major) shoulder capsulitis with bursitis to his in-service right shoulder tendonitis.

1.  There is competent evidence linking the Veteran's sinus disorder to his active service.



CONCLUSIONS OF LAW

1.  Right (major) shoulder capsulitis with bursitis was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  A sinus disorder was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants service connection for right (major) shoulder capsulitis with bursitis and a sinus disorder.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist, including consideration of the whether there is substantial compliance with the Board's most recent remand directives, is necessary.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d 1372, at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, at 511, aff'd per curiam, 78 F.3d 604.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



Right shoulder disorder

The Veteran asserts entitlement to service connection for his right shoulder disability on the basis that such is related to a period of active service.  Specifically, he asserts that he injured his right shoulder during service while playing basketball in August 2003. 

There is no dispute that the Veteran has a current right shoulder disability.  His voluminous VA treatment records associated with the claims file demonstrate his significant treatment for the same, including surgery in January 2008.  On VA examination in February 2008, the Veteran was diagnosed with right shoulder adhesive capsulitis, bursitis, tendonitis, impingement syndrome, and Bankart lesion, surgical repair.  

The Veteran's service treatment records are significant for an April 2003 entry indicating that the Veteran complained of right shoulder pain for the past two days, after swimming.  He was diagnosed with right shoulder tendonitis.  In October 2003, he complained again of right shoulder pain and reported that such had been present, intermittently, since July 2003.  He was diagnosed with right shoulder pain, rule out tendonitis.  

As there is evidence of a current right shoulder disability, and evidence of in-service incurrence or aggravation of a disease or injury as to the right shoulder, the Board turns to whether there exists evidence of a nexus between the Veteran's current right shoulder disability and his in-service right shoulder pain, diagnosed on at least one occasion as tendonitis.

On VA examination in February 2008, subsequent to review of the claims file and physical examination, the examiner opined that the etiology of the Veteran's current right shoulder disability was the April 2003 in-service right shoulder tendonitis.  He discussed, at length, the Veteran's contentions that he injured his right shoulder during a basketball game in August 2003.  He discussed the available service treatment records discussing the Veteran's claims and his military separation documents, dated in a later period of service, from March 18, 2005 to April 22, 2006.  He also concluded that, in the absence of a line of duty determination (LOD) as to the claimed August 2003 basketball injury and in the absence of evidence of a visit for treatment prior to April 2003, the Veteran's pre-existing right shoulder disability is not at least as likely as not incurred in or caused by military service, in particular, to the claimed August 2003 basketball injury.  

The issue on appeal has been complicated by the Veteran's November 2005 Medical Examination Board (MEB), dated during his last period of service, which included at least one medical doctor, that initially determined that the Veteran's right shoulder pain existed prior to service.  The MEB did not mark whether or not it was permanently aggravated by service.  However, the Veteran wrote that same month that he did not agree with the MEB's findings.  In a November 2005 MEB Addendum, the MEB reversed its position and found that the "documents provided are supportive of the soldiers' [sic] position that the injury to his right shoulder did originate while he was on active duty, although the details on the mechanism of injury are variable.  This would justify...adding the [right] shoulder pain as a line of duty medical condition."  The documents to which the MEB Addendum refers are the Veteran's sworn statement in November 2003 regarding his alleged August 2003 basketball injury, and "an LOD done for the soldier by his current PCM [primary care manager] dated 22 November 05."  However, there is no record of this November 2005 LOD. 

It appears that the VA examiner in February 2008, and at least one medical doctor involved in the Veteran's November 2005 MEB, considered that he entered his last period of service, from March 18, 2005 to April 22, 2006, with pre-existing right shoulder pain.  It is significant that the Veteran's claimed August 2003 basketball injury and his documented April 2003 right shoulder tendonitis occurred during his period of service, dated from February 14, 2003, to December 6, 2003, that preceded his last period of service, from March 18, 2005, to April 22, 2006.  Indeed, the Veteran filed his claim for service connection for a right shoulder disability in May 2004, between the two periods of service discussed above.  

It remains that the VA examiner, in February 2008, specifically opined that the etiology of the Veteran's current right shoulder disability was his in-service April 2003 right shoulder tendonitis.  Thus, the Board need not further inquire as to the cited November 2005 LOD, or the Veteran's lay assertions that his right shoulder injury began during service in August 2003, subsequent to a basketball injury or any other in-service injury, or the VA examiner's February 2008 opinion that Veteran's pre-existing right shoulder disability is not at least as likely as not incurred in or caused by military service, in particular, to the claimed August 2003 basketball injury.   

Based on the foregoing, the Board finds that the Veteran has current right (major) shoulder capsulitis with bursitis and that there is evidence that such was incurred in or aggravated by active service, specifically, his in-service April 2003 right shoulder tendonitis.  Giving the Veteran the benefit of the doubt, as is required by law, the Board concludes that service connection for right (major) shoulder capsulitis with bursitis is warranted. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


Sinus disorder

The Veteran asserts entitlement to service connection for sinusitis on the basis that he has experienced recurrent nasal stuffiness and watery nasal discharge since his active duty service in Kuwait, dated from July 19, 2003, to September 27, 2003, wherein he was exposed to dust and burning oil.

Post-service, on VA examination in July 2004, the Veteran was diagnosed as having allergic rhinitis and maxillary sinusitis.  Chronic sinusitis and rhinitis were also diagnosed on VA examination in September 2004.  

In May 2007, the Board remanded the case in order to obtain a medical opinion as to whether the Veteran's sinusitis was incurred in or caused by his military service.  

On VA examination in March 2008, the examiner reviewed the claims file, and noted in a section of his report entitled "Review of Medical Records" that the Veteran's service treatment records do not show treatment, diagnosis, or complaints for sinusitis or rhinitis.  The VA examiner then examined the Veteran, and diagnosed him with allergic rhinitis, mild; frontal sinusitis, not acute; and a nasal septum deviation to the right.  However, the VA examiner did not comment or opine as to the etiology of those conditions.  

The Veteran, through his representative, argued in his November 2008 Post-Remand Brief that he is entitled to an etiological opinion in this case, because the examiner failed to render an opinion as to whether the condition was related to service.  Consequently, the Board found that this issue was not ready for appellate review and remanded the issue for further development, specifically, a sufficient VA medical opinion to comply with the May 2007 Board directives.  

On VA examination in February 2009, the examiner noted that the Veteran entered active service on March 18, 2005, and was released from active service on April 22, 2006.  He examined the Veteran and diagnosed him with allergic rhinitis, pansinusitis with obstruction of the ostiomeatal complexes, and mild nasoseptal deviation to the right, without obstruction.  However, the VA examiner did not comment or opine as to the etiology of those conditions.   

While the examiner who conducted the February 2009 VA examination submitted an addendum in November 2009, he did not provide sufficient opinions, with rationale, as to the questions posed by the Board.  In his November 2009 addendum, he opined that the Veteran's allergic rhinitis was less likely as not caused by or aggravated by or a result of his active military duty.  He reported that he could not resolve the issue as to the etiology of sinus disease without resorting to mere speculation because there was no sinus pathology found on VA examinations in March 2008 and February 2009 and previous sinus X-ray examinations seemed to contradict each other.  He opined that nasoseptal deviation was not caused by or as result of active duty.  In the narrative portion of his addendum, the examiner discussed that allergic rhinitis may have pre-existed the Veteran's service and that this condition is not specific to military service, it depends on ambient conditions to which the Veteran may be allergic.  He also discussed that Veteran's mild septal deviation to the right is a genetic condition, only occurring after birth by direct trauma to the nose, not demonstrated or claimed by the Veteran.  

In essence, the examiner did offer rationale for his opinion that the Veteran's nasoseptal deviation was not caused by or as result of active duty.  He also provided a rationale for his inability to render the requested opinion as to the Veteran's sinus disease.  However, it is significant that the same examiner who diagnosed the Veteran with pansinusitis with obstruction of the ostiomeatal complexes, subsequent to computerized tomography (CT) of the paranasal sinuses on VA examination in February 2009, also claimed, in his November 2009 addendum, that there was no visible sinus pathology.  Further, he did not offer a sufficient opinion, or rationale, for his opinion as to the Veteran's allergic rhinitis.  He did not discuss his comment that the Veteran's allergic rhinitis "may have" pre-existed service and did not further comment upon any aggravation.  He also did not discuss his comment regarding ambient conditions to which the Veteran may be allergic.  In this regard, it is significant that the examiner cited the Veteran's service dates to only include his last period of service, when the Veteran has asserted that his sinusitis is due to symptoms that began during his prior period of service, dated from February 14, 2003, to December 6, 2003, with service in Kuwait from July 19, 2003, to September 27, 2003.  Thus, this opinion is afforded no probative value.

The Board finds that the Veteran's statement that he has experienced recurrent nasal stuffiness and watery nasal discharge since his active duty service in Kuwait, dated from July 19, 2003, to September 27, 2003, wherein he was exposed to dust and burning oil, to be both competent and credible.  

Additionally, just 10 months after he was separated from service, he was diagnosed as having allergic rhinitis and maxillary sinusitis based upon these complaints.  In September 2004, his sinusitis was described as chronic.  On examination in March 2008, he was again diagnosed as having allergic rhinitis, mild; frontal sinusitis, not acute; in addition to a nasal septum deviation to the right.  Thus, the Board finds that a current sinus disorder is shown during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Board also finds that there is competent evidence of a relationship between the Veteran's currently diagnosed sinus disorder and his active service.  Specifically, the Veteran reported that he has experienced recurrent nasal stuffiness and watery nasal discharge since his active duty service in Kuwait wherein he was exposed to dust and burning oil.  These same symptoms formed the later diagnosis of allergic rhinitis and sinusitis.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a sinus disorder have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right (major) shoulder capsulitis with bursitis is granted. 

Service connection for a sinus disorder is granted. 


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


